Citation Nr: 0203981
Decision Date: 03/22/02	Archive Date: 05/09/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-18 794A	)	DATE MAR 22, 2002
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1943 to July 1945.

This matter comes before the Board of Veterans Appeals (Board) from a November 1999 RO decision that denied service connection for bladder cancer.


FINDINGS OF FACT

1.  In June 1999, the RO received the veterans claim for service connection for bladder cancer, and he later asserted that such condition was due to cigarette smoking in service.

2.  Exclusive of the allegation that bladder cancer is related to use of tobacco products in service, bladder cancer began many years after service and was not caused by any incident of service.
 

CONCLUSIONS OF LAW

1.  Service connection for bladder cancer based on tobacco use is prohibited by law.  38 U.S.C.A. § 1103 (West 1991 & Supp. 2001); 38 C.F.R. § 3.300 (2001).

2.  Exclusive of the tobacco theory, bladder cancer was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from April 1943 to July 1945.  His service medical records are unavailable and reportedly were destroyed in the 1973 fire at the National Personnel Records Center.  Efforts to obtain any secondary medical records from service were unsuccessful.

Private medical records describing various ailments, dated from 1979 to 1999, were obtained from Lynn W. Conrad, M.D. and other doctors.  As to bladder cancer, the records show that the veteran saw Dr. Conrad in December 1994 because of urinary symptoms, and the doctor's assessment was rule out a bladder tumor; in that same month the veteran was admitted to Saint Francis Hospital, and in January 1995 he underwent transurethral resection of the bladder due to a bladder tumor; the pathology diagnosis from the January 1995 surgery was transitional cell carcinoma of the bladder; and the veteran later received follow-up care for the bladder cancer.

In June 1999, the veteran filed a claim seeking, in pertinent part, service connection for cancer of the bladder.  In his application, he indicated that the beginning date of his bladder cancer was unknown, but he referred to treatment for it in 1996 and 1997 by Dr. Conrad.  

In a March 2000 statement, the veteran claimed that his bladder cancer was due to smoking cigarettes during his World War II service.

In an April 2001 letter, Dr. Conrad wrote that the veteran had been treating since 1979, that in 1994 he had symptoms and was admitted to Saint Francis Hospital, and that in January 1995 he underwent a transurethral resection of a bladder tumor and pathology revealed transitional cell carcinoma of the bladder.  The physician opined that the veterans 40+ year history of smoking can be the cause of his bladder cancer.

II.  Legal analysis

The veteran claims service connection for bladder cancer.  Through discussions in correspondence, the rating decision, the statement of the case, and the supplemental statement of the case, the veteran has been notified of the evidence needed to substantiate his claim.  Pertinent medical records have been obtained to the extent possible.  A VA examination is not warranted given the circumstances of the case.  The Board finds that the notice and duty to assist provisions of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain chronic diseases, including a malignant tumor, if such are manifest to a compensable degree within the year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran served on active duty from April 1943 to July 1945.  His service medical records are no longer available, although there are no allegations of bladder cancer being shown in service, within the presumptive year after service, or for many years later.  Post-service medical records indicate that bladder cancer was suspected when the veteran presented symptoms in December 1994, and bladder cancer was confirmed by surgery in January 1995.  The evidence shows bladder cancer was first shown decades after service.  Aside from a tobacco theory, there is no medical evidence to link the condition to service.  

The veteran filed his claim for service connection for bladder cancer in June 1999, and in March 2000 he raised the theory that his condition was due to cigarette smoking in service.  In an April 2001 statement, Dr. Conrad opined that the veteran's bladder cancer could be related to his 40+ year history of smoking (although the doctor did not specify whether this included smoking in service).  With regard to the smoking theory, the law provides that as to claims filed after June 9, 1998, notwithstanding any other provisions of law, a veterans disability shall not be considered to have resulted from personal injury suffered or disease contracted in line of duty in active service on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  In short, given that the veteran's claim was filed after June 9, 1998, the law prohibits service connection for bladder cancer based on a tobacco theory.

In sum, the evidence demonstrates that bladder cancer began many years after active service and was not caused by any incident of service.  The condition was not incurred in or aggravated by service.  The preponderance of the evidence is against the claim for service connection for bladder cancer.  Thus the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for bladder cancer is denied.


		
	L.W. TOBIN
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.
  
